13 F.3d 407
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
In re SPOOR-WESTON, INC.;  Leslie G. Weston;  and CorneliaSpoor-Weston, Debtors.Leslie G. WESTON and Cornelia Spoor-Weston, Plaintiffs-Appellants,v.Scott P. KIRTLEY, Trustee, Defendant-Appellee.
No. 93-5091.
United States Court of Appeals, Tenth Circuit.
Dec. 20, 1993.

Before SEYMOUR, ANDERSON, and EBEL, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
Leslie G. Weston and Cornelia Spoor-Weston, debtors in bankruptcy, appeal from a decision of the district court affirming the bankruptcy court's determination that the debtors converted nonexempt assets into exempt assets with the intent to defraud creditors and, as a result, the homestead exemption did not apply to the assets in question.


3
The salient facts are summarized in the bankruptcy court's order as follows:


4
In this case now before this Court, debtors converted a sizeable non-exempt asset (proceeds of a checking account in the amount of $21,000) into an exempt asset (equity in their homestead), not in any kind of a "normal" transaction, but on their attorney's advice, for the admitted purpose of removing the property from the reach of creditors in Ch. 11, on the very day that their bankruptcy petition and schedules were signed.  This left no non-exempt assets available for distribution to creditors, and reduced "the price of discharge" to zero.


5
R. Vol.  II, Order Granting in Part and Denying in Part "Objection to Claimed Exemption on Homestead" at 17.


6
Based on these and related facts both the bankruptcy and district courts thoroughly and adequately explained the law and arrived at conclusions which, upon our own review of the record, and the arguments of the debtors, we find to be correct.  We agree with the appellee that certain of the arguments pursued on appeal by the debtors were not properly raised below and, therefore, are not cognizable on appeal.  In any event, the arguments would not change our decision.


7
AFFIRMED.



1
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel. 10th Cir.  R. 36.3